Citation Nr: 0921849	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  00-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 until his 
death in service on July [redacted], 1985.  The appellant is his 
surviving spouse.

This matter comes before the Board from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which found that because new and 
material evidence had not been submitted to reopen the claim, 
service connection for the Veteran's cause of death was 
denied.  The Board denied the claim to reopen in May 2001.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2003 Order, the Court vacated the May 2001 Board 
decision and remanded the matter to the Board for development 
consistent with the Order.  This case was remanded by the 
Board in October 2008 for further development and is now 
ready for disposition.


FINDINGS OF FACT

1.  The Board denied service connection for the cause of the 
Veteran's death by decision dated in September 1986.   

2.  The Board's September 1986 decision represents the last 
final disallowance of entitlement to service connection for 
the cause of the Veteran's death on any basis.  

3.  Evidence received since the Board's September 1986 
decision, including the April 2009 opinion letter of a 
private toxicology consultant, bears directly and 
substantially on the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The Veteran died in July 1985 while on active duty.  
According to the Certificate of Death, the cause of his death 
was listed as cardiac arrest due to a asphyxiation from 
ethanol intoxication.  The autopsy report listed his cause of 
death as acute ethanol poisoning, accidental.  

5.  The appellant is the Veteran's surviving spouse.

6.  At the time of the Veteran's death, service connection 
had not been established for any disability. 

7.  Acute ethanol poisoning, which caused the Veteran's 
death, was due to his willful misconduct.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the Board's September 
1986 decision is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2001); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

2.  The Veteran's death was a result of his own willful 
misconduct.  38 U.S.C.A. §§ 105, 1521, 5103A (West 2002); 38 
C.F.R. §§ 3.1, 3.301 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that she has submitted 
new and material evidence to reopen her claim for service 
connection for the cause of the Veteran's death, and that 
this evidence is sufficient to grant her claim.  After a 
review of the evidence, the Board finds that the claim should 
be reopened; however, will be denied on the merits.

New and Material Evidence to Reopen

When an appellant seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluated the 
merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant.  It must be so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2008).  

In 1998, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) clarified the standard to be used 
for determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit held that additional 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability may be considered new and material, even where 
it will not eventually convince VA to alter its rating 
decision.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992) (finding error because the Board -- by appearing 
"skeptical" of statement -- failed to presume credibility 
of statement prior to reopening stage).

The law was amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).  These changes are prospective for claims filed on 
or after August 29, 2001, and are not applicable to the 
Veteran's claim (filed in November 1998).

Historically, the Board denied a claim for service connection 
for the cause of the Veteran's death by decision dated in 
September 1986.  At that time, the claims file contained, in 
relevant part, the records from the investigation into the 
cause of his death, copies of his in-service awards, and a 
copy of his death certificate and autopsy report showing that 
he died in July 1985 at age 35.  The cause of death was 
determined to be cardiac arrest due to asphyxiation from 
ethanol intoxication.  The claim was denied because it was 
determined that his death was due to his own willful 
misconduct.

In November 1998, the appellant filed the current claim.  She 
maintained that the Veteran did not die due to his own 
willful misconduct, although she offered no specific details 
to support her theory.  

Relevant evidence received since September 1986 in support of 
the appellant's request to reopen the claim includes 
correspondence dated December 1995, which forwarded copies of 
her financial records and duplicate copies of the Veteran's 
service awards.  His service treatment records were 
associated with the claims file in June 2000, which showed he 
was tested for hepatitis while in service and noted one 
instance of an elevated blood pressure reading.  

While the financial records are new, they are not relevant to 
the claim for cause of death.  Next, his service awards are 
duplicates and not "new" for purposes of the regulations.  
While the medical records are new, the Board finds that they 
are not probative as they do not establish that the Veteran's 
death was caused by anything other than asphyxiation from 
ethanol intoxication.

Nonetheless, the Veteran's counsel contacted a private 
toxicologist to provide an opinion specifically for the 
purpose of developing this claim.  In an April 2009 letter, 
the toxicology consultant opined that alcohol may have been 
the proximate cause of death, but was not an immediate cause 
of death because at least three-and-one-half hours elapsed 
between the consumption of alcohol and death.  

The Board finds that this new evidence bears directly and 
substantively on the issue as to the cause of the Veteran's 
death should be considered to fairly adjudicate the claim on 
the merits.  The appeal is granted to this extent.

Service Connection for the Cause of Death

Having determined that the claim should be reopened, the 
Board will consider the claim on the merits.  Under the 
relevant laws and regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

To grant service connection for the cause of a veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  However, VA regulations provide that if 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered to be the result of the person's own willful 
misconduct.  See 38 C.F.R. § 3.301(c)(2) (2008); Gabrielson 
v. Brown, 7 Vet. App. 36, 41 (1994). 

At the outset, the Board notes that the Veteran's death 
certificate lists the immediate cause of death as cardiac 
arrest due to a asphyxiation from ethanol intoxication.  As 
his period of service was terminated by his July 1985 death, 
he was not service connected for any disabilities during his 
lifetime.  

The Veteran's service treatment records show he was tested 
for hepatitis while in service and noted one instance of an 
elevated blood pressure reading.  However, there is simply no 
clinical evidence of record which supports a finding that he 
suffered from any chronic disorder during his period of 
service that contributed to his death. 

Rather, the weight of the evidence reflects that the 
Veteran's death was caused by consumption of ethanol alcohol, 
which led to asphyxiation and cardiac arrest.  Autopsy 
records indicate that he entered his barracks between 
9:30p.m. and 10:00p.m., at which time it appeared as if he 
had already been drinking.  At approximately 10:30p.m., he 
imbibed approximately 1 liter of 35% brandy in less than one 
minute and became intoxicated approximately 15 minutes later.  
He was put to bed by his friends at approximately 11:30p.m.  

He was heard snoring at approximately 2:00a.m. the next 
morning, but was found dead at approximately 6:00a.m.  
According to the Certificate of Death, the cause of his death 
was listed as cardiac arrest due to a asphyxiation from 
ethanol intoxication.  The autopsy report listed his cause of 
death as acute ethanol poisoning, accidental.  

On the other hand, the April 2009 toxicology consultant's 
letter stated that the nature of death from alcohol 
intoxication did not result in the Veteran's immediate death, 
as the conventional interpretation of "immediately" is 
considered.  He defined "immediately" as "at once" or 
"instantly" and opined that, although the alcohol might 
have been the proximate cause of death, it was not the 
immediate cause, as a number of hours had elapsed between the 
alcohol ingestion and death.  

Based on this opinion, the appellant argues that the 
Veteran's death was not due to his own willful misconduct 
because death did not result both proximately and immediately 
from the intoxication.    

However, the Board finds this interpretation of the 
regulation to be a misstatement of the criteria.  First, the 
regulation is not couched in terms of the "proximate" cause 
of death, rather the regulations require the Board to 
consider whether a disability (in this case, alcohol 
intoxication) was the "principal" cause or a 
"contributory" cause.  Therefore, the consultant's opinion 
that alcohol intoxication was not both the "proximate" and 
"immediate" cause of death reads an element into the 
regulations that is not required by the language.

Even reading the word "proximate cause of death" to be 
synonymous with the term "principal cause of death," the 
toxicology consultant incorrectly added a temporal element to 
the regulation's use of the term "immediate," in 
conjunction with the term "proximate," thus arriving at the 
conclusion that death from alcohol intoxication would have to 
occur "instantly" or "at once" following consumption.

Under 38 C.F.R. § 3.312(b), the principal cause of death can 
be established when the disability (in this case alcohol 
intoxication) was the immediate or the underlying cause or 
was etiologically related.  In other words, the regulations 
do not require, as the consultant suggests, that alcohol 
intoxication needs to be both the principal cause of death 
(using his term, proximate) and immediate; rather finding 
alcohol intoxication as the immediate cause of death is one 
way to establish it as the principal cause of death.  One 
term (immediate cause) simply determines how the other term 
(principal cause of death) can be established but this is not 
the only way. 

Even if the Board were to accept that the time gap between 
the Veteran's last consumption of alcohol at 10:30pm and his 
death during the night sometime between 2:00am and 5:45am was 
not "immediate," the Board finds that alcohol intoxication 
was, at the very least, an "underlying" cause of his death.  
Finding that alcohol intoxication was an underlying cause of 
death also leads to the conclusion that it was the principal 
cause of death under the provisions of 38 C.F.R. § 3.312(b). 

In finding that alcohol intoxication was, at the very least, 
an underlying cause of death, the evidence is uncontroverted 
that the Veteran drank to excess, returned to his barracks, 
drank an entire bottle of alcohol in less than one minute, 
ultimately was rendered unconscious, and was found dead the 
following morning without any other intervening event.  A 
complete autopsy was conducted and no other contributing 
factors were identified in connection with his death.  

Regardless of whether the moment of the Veteran's death 
occurred shortly after he was last heard snoring at 2:00a.m. 
or shortly before he was discovered at 5:45a.m., the medical 
evidence supports a finding that he drank to excess and died 
as a result.  Even the consultant acknowledges that "alcohol 
might have been proximately the cause of death . . ."  As 
such, he does not dispute that alcohol could have been the 
underlying cause of death and the contemporaneous medical 
evidence overwhelmingly supports that determination.  

In conclusion, the Board finds that the principal 
(underlying) cause of the Veteran's death was alcohol 
intoxication.  Moreover, the competent evidence of record 
fails to establish that the Veteran's death was caused by 
anything other than his own willful misconduct, i.e. 
consumption of ethanol alcohol.  Because the cause of the 
Veteran's death was due to willful misconduct, the claim for 
service connection for the cause of death is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  As the claim is being 
reopened, there is no prejudice to the appellant regardless 
whether Kent notice was adequate.

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  Here, as the Veteran died while on active 
duty, the aforementioned issues concerning service-connected 
conditions are inapplicable.  

Moreover, the appellant had actual knowledge of what was 
needed to support her claim for cause of death benefits.  Of 
note, this claim has been in appellate status for nearly a 
decade, including a Board denial in 2001, her appeal to the 
Court, a Court remand in 2003, and a Board remand in 2008.  
All during this process, she was fully informed of what 
evidence was needed to support her claim.  Further, she is 
represented by an attorney and, through her attorney, 
obtained an opinion from a private toxicology consultant to 
address the issue.  Therefore, the duty to notify has been 
satisfied.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and other 
pertinent treatment records, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, the RO obtained service records and the appellant 
submitted additional service treatment records.  She also 
submitted an opinion of a toxicology consultant.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither she nor her 
attorney has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the Veteran's death 
is reopened.

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


